Title: John Adams to Abigail Adams, 15 April 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia April 15. 1794
          
          Upon the receipt of your excellent Letter of the fifth of this month I Yesterday sent for our son Thomas and desired him to remit to his Brother at Boston for your Use two hundred Dollars. I have been at Expence to Purchase a Horse Saddle Bridle and Saddlebags to fix out Thomas to ride the Circuit with his Master Mr Ingersol. He begins his Journey on the 28th of this Month. This has left me without Money to pay my Board and my Journey home. If the Money you have is not Sufficient ask my Friend the General whose kindness has so often obliged Us to lend you what you want and I will repay him in June.
          The House Yesterday passed a Resolution in Committee of the whole, whose Depth is to me unfathomable. The Senate will now be called upon to show their Independence, and perhaps your Friend to shew his Weakness or his Strength. The Majority of the House is certainly for Mischief, and there is no doubt they represent the People in the southern States and a large Number in the Northern. Vox Populi Vox Dei, they Say: and so it is sometimes, but it is sometimes the Voice of Mohamet of Cæsar of Cataline the Pope and the Devil. Britain however has done much amiss and deserves all that will fall thereon. Her Insolence which you and I have known and felt more than any other Americans, will lead her to ruin, and Us half Way. We indeed are in point of Insolence her very Image and superscription. As true a Game Cock as she and I warrant you shall become as great a scourge to Mankind.
          Our Furniture has had its last removal. Your Distress and Distraction at its landing is very strongly described— Whatever Crashes have happened shall be the last from Removals.
          My Countrymen are going into a Career, that I shall not long follow. I dont expect another Election If I should peradventure ride out the storm for the Remainder of my Term.
          I long to see you, but I fear it will be late in May if not the beginning of June
          I am with ardent Gratitude and Affection / your
          
            John Adams
          
         